Hoch, J.
(concurring): I agree that the language of the statute justifies, and perhaps makes inescapable, the construction given to it by the court. But I do not believe that the legislature intended the anomalous and illogical results that follow this construction. It seems clear that the purpose of this special taxing statute was to provide additional taxing power for taxing districts located near army posts or other military reservations because of extra burdens brought about by virtue of that proximity. For instance, school districts near army posts may have an unusual number of children attending school who come from- families living at the post, but who have no taxable property within the school district. Obviously, there was occasion for legislation to give relief to districts so situated and burdened.- But if that was the legislative purpose, the statute fails to give relief in cases where such relief may be most needed. Among many illustrations, here is one: County A contains a reservation located a half mile from the boundary line between it and County B. A school district in County B, on the boundary line and thus only a half mile from the reservation, may be heavily burdened because of this proximity to the reservation. But it can get no benefit under the special act because it is not in a county which adjoins'a reservation. At the same time, a school district which is in County A but located at the far end of the county — perhaps twenty-five or more miles away from the reservation — would come under the special act. This illogical result was certainly not within the legislative intent. However, we have no power to disregard language of a statute where the terms are not ambiguous,, simply to carry out what we think was the legislative intent, no matter how well founded our view of that intent may be. In any event, if correction is needed in the statute, that is for the legislature and not for the court. ;